Title: To James Madison from James Monroe, 29 June 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington June 29. 1816
        
        The enclosed from Mr Harris, shews, that the affair of Kosloff the Russian consul at Phila., has been taken up in a high tone, under the representation’s of Daschkoff, at St Petersburg, and you will find by Mr Adams’s letter, that he had become acquainted with it. I wrote to Mr Harris according to my recollection, three letters, in which this affair was notic’d; the most important of the three cannot be found. The two which we find mention the part which this govt. had taken in it, instructing the attorney for the District of Pena. to act for Mr Kosloff, & to see that he was securd in all the priviledges to which he was entitld by the law of nations; & treated with the utmost indulgence in every respect. Mr Pinkney was furnished with all the papers by me, & fully instructed verbally on the Subject, but as he will be some time on his route, will it not be adviseable, to send a special

messenger, immediately to Mr Harris, with a detailed view of the whole affair, and with a special instruction, to make a corresponding representation, to the Russian government? You will recollect that it was decided by the state court, that it had not cognizance of the case, as it involvd a question of the law of nations, but that it was the opinion of Mr Rush & Mr Russell that the federal judge would not take cognizance of it, because the offense, was a common law offense, to which the power of the federal courts, was supposed, not to extend. In consequence, there has been no trial of this man, who, as well as his friend the minister, availing themselves of the circumstance have vaunted much of his innocence, & urged a trial. If a messenger is sent, will it not be proper to make some representation of the probable guilt, or innocence of the consul, & if there is reason to suppose him guilty, to have depositions taken to that effect, giving him notice to attend the taking them, if he chuses. It seems reasonable that the more criminal his conduct, the more conspicuous will be the respect shewn by this govt. to the Emperor, & the less likely, he, to push the affair to an absurd extent, if the representations already made have not been satisfactory. In case a special messenger is sent who shall he be? Would Mr Todd like to go, provided his connection with you made no cause of objection to it? or Edward Coles? or Captn Biddle, now at Phila.? The latter would be well acquainted with all the circumstances of the case, & his naval rank would operate in his favor. Respectfully & sincerely yours
        
          Jas Monroe
        
      